Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlenberg et al. (U.S. Patent No. 9,258,304).

Regarding claim 1, Kohlenberg et al. teaches a non-transitory computer readable medium having program instructions stored therein that are executable by a first computing device having a first secure element (fig. 1, ref. num 40) to cause the first computing device to perform operations comprising: receiving, from a second computing device associated with an owner of an electronically-secured property, an indication that the second computing device has transmitted a token to a server computing system, wherein the token permits a user of the first computing device to access the electronically-secured property (col. 9, lines 3-5 and col. 10, lines 31-37); based on the received indication, sending a request for the token to the server computing system (col. 10, lines 31-37); in response to receiving the requested token from the server computing system, securely storing the received token in the first secure element of the first computing device (col. 10, lines 31-37, download touch keys from remote server); and transmitting the stored token from the first secure element of the first computing device to the electronically-secured property to obtain access to the electronically-secured property based on the token (col. 8, lines 23-28).

Regarding claim 2, Kohlenberg et al. teaches wherein the received indication includes a universal resource locator (URL) assigned by the server computing system to the token in response to the second computing device transmitting the token to the server computing system (col. 11, lines 46-58).

Regarding claim 3, Kohlenberg et al. teaches wherein the received indication is a text message received by a messaging application of the first computing device (col. 4, lines 43-50).

Regarding claim 4, Kohlenberg et al. teaches wherein the text message is directed to an identity associated with the first computing device, and wherein the identity includes a phone number (col. 4, lines 43-50).

Regarding claim 5, Kohlenberg et al. teaches wherein the received indication includes a cryptographic key used by a second secure element of the second computing device to encrypt the token, and wherein the operations further comprise: the first secure element of the first computing device using the cryptographic key to decrypt the encrypted token (col. 4, lines 51-58).

Regarding claim 6, Kohlenberg et al. teaches wherein the operations further comprise: the first secure element sending a public key to the server computing system, wherein the server computing system is configured to use the public key to further encrypt the encrypted token; and the first secure element using a private key to decrypt the further encrypted token (col. 4, lines 26-36).

Regarding claim 7, Kohlenberg et al. teaches wherein the operations further comprise: the first secure element receiving, from the server computing system, a certificate issued for a public key maintained by the first secure element; and wherein the transmitting includes the first secure element transmitting the issued certificate to the electronically-secured property to be permitted access to the electronically-secured property (col. 12, lines 28-32).

Regarding claim 8, Kohlenberg et al. teaches wherein the operations further comprise: receiving, from the second computing device, an invitation for the user of the first computing device to be permitted access to the electronically-secured property; and in response to an acceptance of the invitation, establishing a secure peer-to-peer connection with the second computing device to receive a token that permits access to the electronically-secured property (col. 12, lines 40-43).

Regarding claim 9, Kohlenberg et al. teaches wherein the token is generated by the electronically-secured property (col. 2, lines 38-46).

Regarding claim 10, Kohlenberg et al. teaches wherein the token generated by a second secure element of the second computing device (col. 4, lines 59-65).

Regarding claim 11, Kohlenberg et al. teaches a method, comprising: generating, by an electronically-secured property, a token usable by a first computing device associated with an owner to share access to the electronically-secured property (col. 2, lines 38-46); issuing, by the electronically-secured property, the generated token to the first computing device, wherein the first computing device is configured to transmit the token to a server computing system for storage and to transmit a corresponding indication of the storage to a second computing device, wherein the second computing device is configured to retrieve the token from the server computing system based on the transmitted indication and to securely store the retrieved token in a secure element of the second computing device (col. 10, lines 31-37); receiving, by the electronically-secured property, the securely stored token from the secure element of the second computing device (col. 8, lines 23-28); and permitting, by the electronically-secured property, access in response to a verification of the received token (col. 11, lines 38-40).

Regarding claim 12, Kohlenberg et al. teaches further comprising: sending, by the electronically-secured property, a receipt to the first computing device in response to receiving the token from the secure element of the second computing device (col. 9, line 17).

Regarding claim 13, Kohlenberg et al. teaches wherein the permitting includes verifying the received token and a certificate received from the secure element for a public key of the secure element (col. 11, lines 24-36).

Regarding claim 14, Kohlenberg et al. teaches wherein the transmitted indication is a text message including 1) a universal resource locator (URL) assigned by the server computing system to retrieve the token and 2) a cryptographic key usable by the secure element of the second computing device to decrypt the retrieved token (col. 11, lines 46-58).

Regarding claim 15, Kohlenberg et al. teaches wherein the electronically-secured property is a vehicle (fig. 1, ref. num 61).

Regarding claim 16, Kohlenberg et al. teaches a first computing device, comprising: a first secure element (fig. 5, ref. num 42); a processor (fig. 5, ref. num 200); and memory having program instructions stored therein that are executable by the processor (fig. 5, ref. num 210) to cause the first computing device to perform operations comprising: securely storing, in the first secure element, a token that permits access to an electronically-secured property having an owner associated with the first computing device (col. 10, lines 31-37); sending the token from the first element to a server computing system for storage (col. 10, lines 31-37); and sending, to a second computing device, an indication that the server computing system stores the token, wherein the second computing device is configured to use the indication to retrieve the token and to send the retrieved token from a second secure element of the second computing device to the electronically-secured property to obtain access to the electronically-secured property (col. 8, lines 23-28, col. 9, lines 3-5 and col. 10, lines 31-37).

Regarding claim 17, Kohlenberg et al. teaches wherein the operations comprise: in response to sending the token to the server computing system, receiving a universal resource locator (URL) assigned by the server computing system to the token; and including the URL in the indication sent to the second computing device, wherein the URL is usable to retrieve the token from the server computing system (col. 11, lines 46-58).

Regarding claim 18, Kohlenberg et al. teaches wherein the operations comprise: prior to sending the token to the server computing system, the first secure element encrypting the token with a cryptographic key; and including the cryptographic key in the indication sent to the second computing device, wherein the cryptographic key is usable by a second element of the second computing device to decrypt the encrypted token (col. 4, lines 26-36).

Regarding claim 19, Kohlenberg et al. teaches wherein the operations comprise: prior to securely storing the token in the first secure element, receiving the token from the electronically-secured property (col. 2, lines 38-46).

Regarding claim 20, Kohlenberg et al. teaches wherein the operations comprise: sending, to the second computing device, an invitation to receive access to the electronically-secured property; and in response to an acceptance of the invitation, establishing a secure peer-to-peer connection with the second computing device to send a token that permits access to the electronically-secured property (col. 12, lines 40-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433